Exhibit 10.36

EXECUTION COPY

[CONSOL]

THIRD AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of November 16, 2007, is entered into among CNX
FUNDING CORPORATION, (the “Seller”), CONSOL ENERGY INC. (“CONSOL Energy”), as
the initial Servicer (in such capacity, the “Servicer”), the various new
sub-servicers listed on the signature pages hereto (the “New Sub-Servicers”),
the Conduit Purchasers listed on the signature pages hereto, the Purchaser
Agents listed on the signature pages hereto, the LC Participants listed on the
signature pages hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrator (in
such capacity, the “Administrator”) and as LC Bank (in such capacity, the “LC
Bank”).

RECITALS

1. Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as amended, restated, supplemented or
otherwise modified, the “Agreement”) by and among the Seller, the Servicer, the
various Sub-Servicers, Conduit Purchasers, Purchaser Agents and LC Participants
party thereto, the Administrator and the LC Bank; and

2. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.

SECTION 2. Amendments to the Agreement.

2.1 The preamble to the Agreement is hereby amended and restated in its entirety
as follows:

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of April 30, 2007, by and among CNX FUNDING CORPORATION, a
Delaware corporation, as seller (the “Seller”), CONSOL ENERGY INC., a Delaware
corporation (“CONSOL Energy”), as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”), the
ORIGINATORS FROM TIME TO TIME PARTIES HERETO AS SUB-SERVICERS (each, a
“Sub-Servicer”), the CONDUIT PURCHASERS FROM TIME TO TIME PARTIES HERETO (each,
a “Conduit Purchaser”), the PURCHASER AGENTS FROM TIME TO TIME PARTIES HERETO
(each, a “Purchaser Agent”), THE FINANCIAL



--------------------------------------------------------------------------------

INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LC PARTICIPANTS (each together
with their successors and permitted assigns in such capacity, an “LC
Participant”), and PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“PNC”), as Purchaser Agent for Market Street, and as administrator
for the Conduit Purchasers (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”) and as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”) and each of the other members of each Purchaser Group
party hereto or that become parties hereto by executing an Assumption Agreement
or a Transfer Supplement.

2.2 Clause (i) of Section 4.1(d) of the Agreement is hereby amended and restated
in its entirety as follows:

(i) each such Sub-Servicer by its signature hereto or in any applicable Joinder
Agreement hereby agrees in writing to perform the duties and obligations of the
Servicer pursuant to the terms hereof,

2.3 The following new Section 6.1A is hereby inserted after Section 6.1 of the
Agreement:

Section 6.1A Amendment or Termination of UCC Financing Statements.

Notwithstanding any other provision set forth herein or in any other Transaction
Document, in connection with the sale of any real property with respect to which
any UCC Financing Statement has been filed pursuant hereto or pursuant to the
Sale Agreement in favor of the Seller and assigned to the Administrator or in
favor of the Administrator (each such UCC Financing Statement, a “Filed
Financing Statement”), so long as no Termination Event has occurred and is
continuing, Seller or Servicer may, without the consent of the Administrator,
the Purchasers or the Purchaser Agents, either (i) if such sale is of real
property to which a Receivable relates or is of real property to which no
Receivable relates but a Receivable has related thereto during the prior three
calendar months, amend any such Filed Financing Statement related to such real
property to exclude receivables, and the goods and other property related
thereto, arising from such real property from and after the date of sale of such
real property to a party who is not the Seller or an Originator and owed to
parties other than Seller or any Originator or (ii) if such sale is of real
property to which no Receivable relates during the prior three calendar months,
terminate such financing statement effective upon the sale of such real property
to a party who is not the Seller or an Originator. Servicer shall give the
Administrator (x) at least five days prior written notice of any such amendment
or termination and (y) file-stamped copies of any such amendment or termination
as soon as practicable after the filing thereof.

 

- 2 -



--------------------------------------------------------------------------------

2.4 Exhibit I to the Agreement is hereby amended by inserting in the appropriate
alphabetical order the following new definitions:

“Joinder Agreement” has the meaning set forth in Section 11.1 of the Sale
Agreement.

“MINER Receivable” means a Receivable that arises out of a contractual
obligation to reimburse an Originator’s estimated cost incurred in connection
with the Mine Improvement and New Emergency Response Act of 2006 (MINER Act) or
any related or similar legislation or regulation.

2.5 The definition of “Default Ratio” set forth in Exhibit I to the Agreement is
hereby amended and restated in its entirety as follows:

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by
(b) the aggregate credit sales made by the Originators during the month that is
five calendar months before such month (it being understood that, beginning with
the calendar month ending on June 30, 2007, no MINER Receivables shall be
included in the calculation of the “Default Ratio”).

2.6 The definition of “Delinquency Ratio” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day (it
being understood and agreed that, beginning with the calendar month ending on
June 30, 2007, no MINER Receivables shall be included in the calculation of the
“Delinquency Ratio”).

2.7 The definition of “Eligible Receivables” set forth in Exhibit I to the
Agreement is hereby amended by (a) deleting the period at the end of clause
(u) and substituting in its place the text “, and” and (b) inserting the
following new clause (v) as follows:

(v) that is not a MINER Receivable.

2.8 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the amount “$150,000,000” therein and substituting
the amount “$165,000,000” therefor.

2.9 The Commitments and Pro Rata Shares of the Conduit Purchasers and LC
Participants are hereby amended to be the amounts set forth beneath such party’s
name on the signature pages hereto.

 

- 3 -



--------------------------------------------------------------------------------

2.10 Clause (f) of Section 1 of Exhibit III to the Agreement is hereby amended
and restated in its entirety as follows:

(f) [Reserved].

2.11 Clause (g) of Section 2 of Exhibit III to the Agreement is hereby amended
by deleting the first sentence thereof.

2.12 Schedule I to the Agreement is hereby amended and restated in its entirety
as Schedule I attached hereto.

2.13 Schedule III to the Agreement is hereby amended and restated in its
entirety as Schedule III attached hereto.

2.14 The first paragraph of Annex B to the Agreement is hereby amended and
restated in its entirety as follows:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, the Originators from
time to time parties thereto as Sub-Servicers, the Conduit Purchasers from time
to time parties thereto, the Purchaser Agents from time to time parties thereto,
the LC Participants from time to time parties thereto and PNC Bank, National
Association, as Administrator and as LC Bank. Capitalized terms used in this
Purchase Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.

2.15 The first paragraph of Annex C to the Agreement is hereby amended and
restated in its entirety as follows:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, the Originators from
time to time parties thereto as Sub-Servicers, the Conduit Purchasers from time
to time parties thereto, the Purchaser Agents from time to time parties thereto,
the LC Participants from time to time parties thereto and PNC Bank, National
Association, as Administrator and as LC Bank. Capitalized terms used in this
Paydown Notice and not otherwise defined herein shall have the meanings assigned
thereto in the Receivables Purchase Agreement.

2.16 The first paragraph of Annex D to the Agreement is hereby amended and
restated in its entirety as follows:

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement, dated as of April 30, 2007 among CNX
Funding Corporation, as Seller (the “Seller”), CONSOL Energy Inc., as Servicer
(the “Servicer”), the Originators from time to time parties thereto as
Sub-Servicers, the Conduit Purchasers from time to time parties thereto, the
Purchaser Agents from time to time parties thereto, the various LC Participants
from time to

 

- 4 -



--------------------------------------------------------------------------------

time parties thereto and PNC Bank, National Association, as the Administrator
(the “Administrator”) and as the LC Bank (as amended, restated, supplemented or
otherwise modified, the “Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

2.17 The first paragraph of Annex E to the Agreement is hereby amended and
restated in its entirety as follows:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, the Originators from
time to time parties thereto as Sub-Servicers, the Conduit Purchasers from time
to time parties thereto, the Purchaser Agents from time to time parties thereto,
the LC Participants from time to time parties thereto and PNC Bank, National
Association, as Administrator and as LC Bank. Capitalized terms used in this
Letter of Credit Application and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

SECTION 3. Joinder and Release of Sub-Servicers. Effective upon the Effective
Date:

3.1 The Servicer hereby delegates its duties and obligations under the Agreement
to each of the New Sub-Servicers, in their capacities as Originators, on the
terms and subject to the conditions of the Agreement, including but not limited
to Section 4.1(d) of the Agreement;

3.2 Each New Sub-Servicer shall become a party to the Agreement and hereby
agrees to be bound as a Sub-Servicer by the terms, conditions and provisions of
the Agreement and each of the other relevant Transaction Documents (each, as
amended hereby) and shall have all the rights and obligations of a Sub-Servicer
thereunder (and under any other Transaction Document);

3.3 Each New Sub-Servicer hereby agrees in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof and of the Agreement;

3.4 All references to (i) each “Sub-Servicer” and (ii) the “Sub-Servicers” in
the Agreement and each other relevant Transaction Document shall be deemed to
include each New Sub-Servicer;

3.5 With respect to the New Sub-Servicers, any reference in the Agreement and
each other relevant Transaction Document to the “Closing Date”, the “date
hereof”, the “effective date” or any similar term shall be deemed to be a
reference to the date hereof;

3.6 Each New Sub-Servicer hereby acknowledges that it has received copies of the
Agreement and the other Transaction Documents; and

3.7 Each of the undersigned parties hereby consents to the release of Windsor
Coal Company as a Sub-Servicer.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each of the Seller, CONSOL Energy,
the Servicer and the New Sub-Servicers hereby represents and warrants to the
Administrator, the Purchaser Agents and the Purchasers as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its corporate powers and have
been duly authorized by all necessary corporate action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

SECTION 5. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon receipt by the Administrator of:

(a) counterparts (whether by facsimile or otherwise) of this Amendment duly
completed, executed and delivered by each of the other parties hereto;

(b) counterparts (whether by facsimile or otherwise) of that certain Second
Amendment to Purchase and Sale Agreement, dated as of the date hereof, duly
completed, executed and delivered by each of the parties thereto, and evidence
of satisfaction of each of the conditions to effectiveness referred to therein;

(c) counterparts (whether by facsimile or otherwise) of (i) that certain Fee
Letter, dated as of the date hereof, by and among the Seller, the Servicer, the
Administrator and Market Street Funding LLC and receipt of the “Amendment Fee”
referred to therein and (ii) that certain Fee Letter, dated as of the date
hereof, by and among the Seller, the Servicer, The Bank of Nova Scotia and
Liberty Street Funding LLC, in each case, duly completed, executed and delivered
by each of the parties thereto; and

(d) such other documents and instruments as the Administrator may reasonably
request.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CNX FUNDING CORPORATION,

as Seller

By:       Name:   Christopher C. Jones   Title:   Treasurer and Assistant
Secretary   Address:  

300 Delaware Avenue

Suite 567

Wilmington, DE 19801

  Attention:   Treasurer   Telephone:   (302) 225-5194   Facsimile:   (302)
225-1594

CONSOL ENERGY INC.,

as initial Servicer

By:       Name:   John M. Reilly   Title:   Vice President and Treasurer  
Address:  

CONSOL Plaza

1800 Washington Road

Pittsburgh, PA 15241

  Attention:   Treasurer   Telephone:   (412) 831-4128   Facsimile:   (412)
831-6030

 

   S-1    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

FOLA COAL COMPANY, L.L.C.,

as a Sub-Servicer

By:     Name:   Kevin C. Perkins Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (304) 587-4100 ext. 104 Facsimile:   (304)
587-2469

LITTLE EAGLE COAL COMPANY., L.L.C,

as a Sub-Servicer

By:     Name:   Gary Patterson Title:   President Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (304) 587-4100 Facsimile:   (304) 587-2469

 

   S-2    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

MON RIVER TOWING, INC.,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

TERRY EAGLE COAL COMPANY, L.L.C.,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

 

   S-3    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

TRI-RIVER FLEETING HARBOR SERVICE,

INC.,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

TWIN RIVERS TOWING COMPANY,

as a Sub-Servicer

By:     Name:   Deniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

 

   S-4    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

CONSOL ENERGY SALES COMPANY,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

CONSOL OF KENTUCKY INC.,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

CONSOLIDATION COAL COMPANY,

as a Sub-Servicer

By:     Name:   Daniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

 

   S-5    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

ISLAND CREEK COAL COMPANY,

as a Sub-Servicer

By:     Name:   Daniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

MCELROY COAL COMPANY,

as a Sub-Servicer

By:     Name:   Daniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

KEYSTONE COAL MINING CORPORATION,

as a Sub-Servicer

By:     Name:   Daniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

 

   S-6    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

EIGHTY-FOUR MINING COMPANY,

as a Sub-Servicer

By:     Name:   Daniel S. Cangilla Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4564 Facsimile:   (412) 831-6030

CNX MARINE TERMINALS INC.,

as a Sub-Servicer

By:     Name:   John M. Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030
CONSOL PENNSYLVANIA COAL COMPANY LLC, as a Sub-Servicer By:     Name:   John M.
Reilly Title:   Treasurer Address:  

1800 Washington Road

Pittsburgh, PA 15241

Attention:   Treasurer Telephone:   (412) 831-4128 Facsimile:   (412) 831-6030

 

   S-7    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:     Name:   Title:  
Commitment:   $87,500,000

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as Purchaser Agent for Market Street

By:     Name:   Title:  

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

By:     Name:   Title:   Commitment:   $87,500,000 Pro Rata Share: 53.03%

 

   S-8    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit

Purchaser

By:     Name:   Title:   Commitment:   $77,500,000 THE BANK OF NOVA SCOTIA, as
Purchaser Agent for Liberty Street By:     Name:   Title:  

THE BANK OF NOVA SCOTIA,

as an LC Participant

By:     Name:   Title:   Commitment:   $77,500,000 Pro Rata Share:   46.97%

 

   S-9    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

   Sch.I-1    Third Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

 

Organizational Name

   Trade Names/Fictitious Names

CNX Marine Terminals Inc. f/a/k/a Consolidation Coal Sales Company

CONSOL Energy Inc.

CONSOL Energy Sales Company

CONSOL of Kentucky Inc.

Consol Pennsylvania Coal Company LLC

Consolidation Coal Company

Eighty-Four Mining Company

Fola Coal Company, L.L.C. d/b/a Powellton Coal Company and Powellton Coal
Company, L.L.C.

ISLAND CREEK COAL COMPANY

Keystone Coal Mining Corporation

Little Eagle Coal Company, L.L.C.

McELROY COAL COMPANY

Mon River Towing, Inc.

Terry Eagle Coal Company, L.L.C.

Tri-River Fleeting Harbor Service, Inc. a/k/a Tri River Fleeting Harbor SVC,
Inc.

TWIN RIVERS TOWING COMPANY

 

   Sch. III-1    Third Amendment to A&R RPA (CONSOL)